02/14/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0510



                                No. DA 21-0510

CODY WAYNE JOHNSTON,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.

                                    ORDER

      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including March 21, 2022, within which to prepare, file, and serve his opening

brief on appeal.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         FebruaryORDER
                                                                                   14 2022